Exhibit 99.1 INVESTOR CONTACTS: Elan Chris Burns Ph: David Marshall Ph: Wyeth Justin Victoria Ph: 973-660-5340 MEDIA CONTACTS: Elan Jonathan Birt Ph: 44 20 7269 7205 Niamh Lyons Ph: Wyeth Douglas Petkus Ph: 973-660-5218 Michael Lampe Ph: 484-865-1346 Cell: 484-238-6855 Elan and Wyeth Present Encouraging Results from Phase 2 Clinical Trial of Bapineuzumab at International Conference on Alzheimer’s Disease Overall Assessment: · Safety and efficacy results support design of ongoing global Phase 3 program · Vasogenic edema correlated with dose and ApoE4 carrier status which influenced the Phase 3 program design · Pre-specified efficacy analysis did not reach significance in the total population In
